PER CURIAM.
This is an appeal by the husband from an award of rehabilitative alimony. We agree with appellant that there is no basis in the evidence for a rehabilitative award. There is no evidence that Mrs. Rickling’s ability to support herself will be different in five years, the period of time rehabilitative alimony was ordered or that she requires rehabilitation at all. However, it is not entirely clear what purpose the trial court had in mind in making the award, and some additional award to the wife and minor child may be justified, omitting rehabilitative alimony.
Accordingly, the award of rehabilitative alimony is hereby reversed and this cause is remanded for reconsideration by the trial court in accordance with this opinion.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.